FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (“First Amendment”) is entered into as of December
22, 2015, by and between SPUS6 MURPHY CROSSING, LP, a Delaware limited
partnership (“Landlord”) and INTERSIL CORPORATION, a Delaware corporation
(“Tenant”), with reference to the following facts:

A.Landlord (as successor in interest to MRTP, LLC, a Delaware limited liability
company) and Tenant are parties to that certain Office Lease dated as of
March 1, 2010 (the “Lease”) (the “Lease”), pursuant to which Landlord leases to
Tenant the following: all of the rentable area of the Building 3, located at
1001 Murphy Ranch Road in Milpitas, California, consisting of approximately
64,717 rentable square feet (the “Building 3 Premises”); all of the rentable
area of Building 4, located at 933 Murphy Ranch Road in Milpitas, California,
consisting of approximately 61,502 rentable square feet (the “Building 4
Premises”); and a portion of the rentable area of Building 5, located at 915
Murphy Ranch Road, consisting of approximately 19,530 rentable square feet (the
“Building 5 Premises”), all located in that certain Project currently known as
Murphy Crossing and as more particularly described in the Lease.  The Building 3
Premises, the Building 4 Premises and the Building 5 Premises are collectively
referred to in this First Amendment as the “Original Premises”.

B.Tenant does not currently occupy the Building 5 Premises, and Landlord desires
to lease the Building 5 Premises to a third party.  Accordingly, Landlord and
Tenant have agreed upon the surrender by Tenant to Landlord of the Building 5
Premises on the following terms and conditions.  The Original Premises, less the
Building 5 Premises, is referred to herein as the “Remaining Portion of the
Original Premises”.

C.The Lease by its terms expires on February 29, 2020 (“Current Expiration
Date”), and the parties desire to extend the Term of the Lease, all on the
following terms and conditions.

NOW, THEREFORE,  in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

1.Reduction and Vacation.

a)Effective retroactive to November 30, 2015 (the “Reduction Effective Date”),
the Premises is decreased from 145,749 rentable square feet consisting of the
Building 3 Premises, the Building 4 Premises and the Building 5 Premises to
126,219 rentable square feet consisting of the Building 3 Premises and the
Building 4 Premises, by the elimination of the Building 5 Premises.  As of the
Building 5 Premises Vacation Date, (i) the Building 5 Premises shall be deemed
surrendered by Tenant to Landlord, (ii) except to the extent set forth in
Section 1(b) below, the Lease shall be terminated with respect to the Building 5
Premises, and (iii) the “Premises”, as defined in the Lease, shall mean the
Remaining Portion of the Original Premises. 



--------------------------------------------------------------------------------

 

b)Tenant shall have a period of thirty (30) days after the Reduction Effective
Date (i.e., on or before December 30, 2015) to vacate the Building 5 Premises in
accordance with the terms of the Lease (the “Building 5 Premises Vacation
Date”).  Tenant shall fully comply with all obligations under the Lease
respecting the Building 5 Premises up to and including the Building 5 Premises
Vacation Date, other than the payment of Monthly Rent or Tenant’s Share of
Expenses with respect to the Building 5 Premises, but including, without
limitation, those provisions relating to the condition of the Building 5
Premises and the removal of Tenant’s property from the Building 5
Premises.  Tenant’s removal requirements with respect to the Building 5 Premises
are limited to all fitness equipment, cubicles, furniture and other personal
property.  Tenant, at its option, may remove its security system from the
Building 5 Premises.

c)If Tenant shall holdover in the Building 5 Premises beyond the day immediately
preceding the Building 5 Premises Vacation Date, Tenant shall be liable for
Monthly Rent and Additional Rent respecting the Building 5 Premises equal to
twice the amount in effect under the Lease as of the period immediately prior to
the Reduction Effective Date, prorated on a per diem basis.  Such holdover
amount shall not be in limitation of Tenant’s liability for consequential or
other damages arising from Tenant’s holding over nor shall it be deemed
permission for Tenant to holdover in the Building 5 Premises.

2.Extension.  The Term is hereby extended for a period of thirty-nine (39)
months and shall expire on May 31, 2023 (the “Extended Expiration Date”), unless
sooner terminated in accordance with the terms of the Lease.  That portion of
the term of the Lease commencing the day immediately following the Current
Expiration Date (“Extension Date”) and ending on the Extended Expiration Date
shall be referred to herein as the “Extended Term”, and unless the context
clearly provides otherwise, from and after the Extension Date, references in the
Lease to the “Term” shall be deemed to include the Extended Term, and references
in the Lease to the “Expiration Date” shall mean the Extended Expiration Date. 

3.Monthly Rent.    

a)Retroactively from December 1, 2015 through and including the Extended Term,
and with respect to the Remaining Portion of the Premises, the schedule of
Monthly Rent set forth in Schedule 1 to the Lease is deleted, and the following
is substituted therefor:



--------------------------------------------------------------------------------

 

Months of Term or Period

Monthly Rent

December 1, 2015 - balance of Rent Year 6

$172,660.45

Rent Year 7

$177,840.26

Rent Year 8

$183,175.47

Rent Year 9

$188,670.73

Rent Year 10

$194,330.86

Rent Year 11

$236,029.53

Rent Year 12

$243,602.67

Rent Year 13

$249,913.62

March 1, 2023 - May 31, 2023

$257,486.76

 

All such Monthly Rent shall be payable by Tenant in accordance with the terms of
the Lease.

4.Additional Consideration.  As additional consideration for the early vacation
of the Building 5 Premises, Tenant agrees to pay to Landlord, on or before
January 11, 2016, a one-time payment in the amount of $507,698.00.

5.Tenant’s Share.  For the period commencing on the Reduction Effective Date and
ending on the Extended Expiration Date, Tenant shall no longer be responsible
for the payment of Tenant’s Share of Expenses with respect to the Building 5
Premises.  Notwithstanding anything in this First Amendment to the contrary,
Tenant shall remain liable for all year-end adjustments with respect to Tenant’s
Share of Expenses applicable to the Building 5 Premises for that portion of the
calendar year preceding the Reduction Effective Date.  Such adjustments shall be
paid at the time, in the manner and otherwise in accordance with the terms of
the Lease, unless otherwise specified herein.

6.Representations.  Each party represents to the other that it has full power
and authority to execute this First Amendment.  Tenant represents that it has
not made any assignment, sublease, transfer, or conveyance of the Lease or any
interest therein or in the Building 5 Premises and further represents that there
is not and will not hereafter be any claim, demand, obligation, liability,
action or cause of action by any other party respecting, relating to or arising
out of any assignment, sublease, transfer or conveyance of any interest in the
Building 5 Premises, and Tenant agrees to indemnify and hold harmless Landlord
from all liabilities, expenses, claims, demands, judgments, damages or costs
arising from any of the same, including without limitation, attorneys’
fees.  Tenant acknowledges that Landlord will be relying on this First Amendment
in entering into leases for the Building 5 Premises with other parties.

7.Renewal Option; Right of First Offer.  Notwithstanding the extension of the
Term as provided in this First Amendment, Tenant shall retain its Renewal Option
as set forth in



--------------------------------------------------------------------------------

 

Article 31 of the Lease, provided that references in Article 31 to the
expiration of the initial Term shall be deemed to refer to the expiration of the
Extended Term, as defined in this First Amendment.  Article 32 of the Lease,
concerning Tenant’s right of first offer with respect to space on the fifth
(5th) floor of Building 5, is hereby deleted in its entirety.

8.Miscellaneous.

a)This First Amendment and the attached exhibits, which are hereby incorporated
into and made a part of this First Amendment, set forth the entire agreement
between the parties with respect to the matters set forth herein.  There have
been no additional oral or written representations or agreements.

b)Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

c)In the case of any inconsistency between the provisions of the Lease and this
First Amendment, the provisions of this First Amendment shall govern and
control.

d)Submission of this First Amendment by Landlord is not an offer to enter into
this First Amendment but rather is a solicitation for such an offer by
Tenant.  Landlord shall not be bound by this First Amendment until Landlord has
executed and delivered the same to Tenant.

e)The capitalized terms used in this First Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this First Amendment.

f)Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this First Amendment, other than Kidder Mathews and Cresa
(collectively, “Tenant’s Brokers”).  Tenant agrees to defend, indemnify and hold
Landlord harmless from all claims of any brokers other than Tenant’s Brokers
claiming to have represented Tenant in connection with this First
Amendment.  Landlord hereby represents to Tenant that Landlord has dealt with no
broker in connection with this First Amendment, other than CBRE, Inc.  Landlord
agrees to defend, indemnify and hold Tenant harmless from all claims of any
brokers claiming to have represented Landlord in connection with this First
Amendment.

g)Each signatory of this First Amendment represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

h)The Premises have not undergone an inspection by a Certified Access Specialist
(CASp).  This notice is given pursuant to California Civil Code Section 1938.

i)Tenant represents and warrants to Landlord that Tenant is currently in
compliance with and shall at all times through and including the Extended
Expiration Date (including any extension thereof), remain in compliance with the
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) and any statute, executive order



--------------------------------------------------------------------------------

 

(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action relating thereto.

j)This First Amendment may be executed in multiple counterparts each of which is
deemed an original but together constitute one and the same instrument.  This
First Amendment may be executed in so-called “pdf” format and each party has the
right to rely upon a pdf counterpart of this First Amendment signed by the other
party to the same extent as if such party had received an original counterpart.

[SIGNATURES ARE ON THE FOLLOWING PAGE]





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this First Amendment
as of the day and year first above written.

 

LANDLORD:

 

SPUS6 MURPHY CROSSING, LP

a Delaware limited partnership

 

 

 

By:

/s/ Ming J. Lee

Name:

Ming J. Lee

Title:

Vice President

 

 

 

By:

/s/ Michael Burrichter

Name:

Michael Burrichter

Title:

Vice President

 

TENANT:

 

INTERSIL CORPORATION,
a Delaware corporation

 

 

 

By:

/s/ Andrew Micallef

Name:

Andrew Micallef

Title:

SVP Operations

 





--------------------------------------------------------------------------------

 

Certificate of Tenant

(If a Corporation or Partnership)

 

I, Andrew S. Hughes, Secretary of Intersil Corporation, a Delaware corporation,
hereby certify that the officer executing the foregoing First Amendment to Lease
on behalf of Tenant is duly authorized to act on behalf of and bind the Tenant.

 

(Corporate Seal)

 

 

 

 

/s/ Andrew S. Hughes

Name:

Andrew S. Hughes

Date:

December 22, 2015

 



--------------------------------------------------------------------------------